EXHIBIT 10.130

 

 

SIXTH AMENDMENT TO RETIREMENT PLAN

 

The Retirement Plan adopted by Dollar Thrifty Automotive Group, Inc. (“DTAG”) on
December 5, 1998, as amended by (i) First Amendment to Retirement Plan adopted
by DTAG on September 23, 1999, (ii) Second Amendment to Retirement Plan adopted
by DTAG on January 14, 2000, (iii) Adoption, Consent and Third Amendment to
Retirement Plan adopted by DTAG on July 1, 2000, (iv) Fourth Amendment to
Retirement Plan adopted by DTAG on December 2, 2004, and (v) Fifth Amendment to
Retirement Plan adopted by DTAG on December 1, 2005, effective as of January 1,
2005 (collectively, the “Plan”) is hereby amended on February 1, 2007 as
follows:

 

1.         The definition of “Change in Control” contained in Section 1.6 of the
Plan is hereby amended as follows:

 

(a)          By amending subparagraph (a) by deleting the phrase “less than a
majority of” after the word “reorganization” in its entirety and replacing it
with the phrase “60% or less of”.

 

(b)          By amending subparagraph (b) by deleting the phrase “less than a
majority of” after the word “transfer” in its entirety and replacing it with the
phrase “60% or less of”.

 

This Sixth Amendment was approved by the Human Resources and Compensation
Committee of the Board of Directors of DTAG at its meeting held on February 1,
2007.

 

 